UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 SHAFI AGABA et al.,

                Plaintiffs,

        v.                                                  No. 22-cv-00002 (DLF)

 TRIPLE CANOPY, INC. et al.,

                Defendants.


                                 MEMORANDUM OPINION

       The plaintiffs, Ugandan citizens who served as armed security guards at a U.S. military

base in Afghanistan, bring this suit against U.S. defense contractor Triple Canopy, Inc. and its

parent Constellis Inc. f/k/a Constellis Group, Inc., under the Trafficking Victims Protection Act

(TVPA), 18 U.S.C. §§ 1589 et seq. Before the Court is the defendants’ Motion to Dismiss for lack

of personal jurisdiction under Rule 12(b)(2) of the Federal Rules of Civil Procedure. Dkt. 9. For

the reasons that follow, the Court will grant the motion.

I.     BACKGROUND

       The plaintiffs are Ugandan citizens recruited to work as armed guards at Forward Operating

Base Shorab, Afghanistan. Compl. ¶¶ 4, 29–49, Dkt. 1. They allege that the defendant military

contractor and parent company “intentionally developed and implemented a fraudulent scheme to

instill fear in Plaintiffs and render them vulnerable to forced labor.” Id. ¶ 6. According to the

plaintiffs, the defendants “intentionally, willfully and fraudulently mischaracterized Plaintiffs as

[independent contractors] as opposed to employees.” Id. ¶ 13. This mischaracterization was meant

to “create an atmosphere whereby the Plaintiffs feared they could have their agreements terminated

and be deported without the rights, protections or benefits afforded employees.” Id. The plaintiffs
also allege that the defendants engaged in various forms of misconduct, including demeaning

remarks, denial of employment benefits, withholding the plaintiffs’ passports for an unnecessarily

long period of time, and depositing only $380 in their bank accounts when $400 was promised.

See id. ¶¶ 57, 74–81, 94. The plaintiffs allege that they were generally “justified in their fear of

termination and deportation based on the prior comments and actions” of the defendants’ agents.

Id. ¶ 84. When they continued to express that they were “interested in the deduction from their

pay [and their] treatment,” they were allegedly terminated and deported. Id. ¶¶ 99–101. They

further allege that they have since been “blacklisted” for “abandon[ing] their post” when they

merely complied with an instruction to return certain weapons to storage. Id. ¶ 83. Plaintiffs claim

that the defendants’ conduct amounted to the imposition of forced labor in violation of the TVPA.

Id. ¶¶ 114–134.

       To support jurisdiction, the plaintiffs allege that both defendants have “extensive and

consistent contacts with the District of Columbia.” Compl. ¶¶ 21, 23. Triple Canopy “derives

most of its revenue from security contracts awarded by the U.S. Department of State and DoD.”

Compl. ¶¶ 20–21. And Constellis “identif[ies] itself as a company with its headquarters in the

D.C. metro area” and, through Triple Canopy, “perform[s] U.S. government contracts, including

the . . . [c]ontract under which Plaintiffs provided services” relevant to the lawsuit. Id. ¶¶ 22–23.

II.    LEGAL STANDARD

       Under Rule 12(b)(2) of the Federal Rules of Civil Procedure, a party may move to dismiss

an action when the court lacks personal jurisdiction. Fed. R. Civ. P. 12(b)(2). “On such a motion,

the plaintiff bears the burden of ‘establishing a factual basis for the exercise of personal

jurisdiction’ over each defendant.” Triple Up Ltd. v. Youku Tudou Inc., 235 F. Supp. 3d 15, 20–

21 (D.D.C. 2017) (quoting Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456 (D.C. Cir. 1990)).




                                                  2
To meet this burden, a plaintiff cannot rely on conclusory allegations, id., but rather “must allege

specific facts connecting the defendant with the forum,” Shibeshi v. United States, 932 F. Supp.

2d 1, 2–3 (D.D.C. 2013) (citation omitted).

        When ruling on a 12(b)(2) motion, the court “may receive and weigh affidavits and any

other relevant matter to assist it in determining the jurisdictional facts.” Triple Up Ltd., 235 F.

Supp. 3d at 20 (citation omitted). “Ultimately, the [c]ourt must satisfy itself that it has jurisdiction

to hear the suit.” Id. at 20–21 (cleaned up).

III.    ANALYSIS

        This Court “may exercise one of two types of personal jurisdiction: (1) ‘general or all-

purpose jurisdiction’ or (2) ‘specific or case-linked jurisdiction.’” Lewis v. Full Sail, LLC, 266 F.

Supp. 3d 320, 323 (D.D.C. 2017) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 919 (2011)). The plaintiffs disclaim any argument that the Court has specific jurisdiction

over the defendants. See Opp’n at 1, Dkt. 11. The remaining dispute is whether the defendants

are subject to general personal jurisdiction in the District of Columbia. See Fed. R. Civ. P.

4(k)(1)(A) (jurisdiction proper in federal court where the defendant “is subject to the jurisdiction

of a court of general jurisdiction in the state where the district court is located”); see also Bristol-

Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1780 (2017) (“A court with general

jurisdiction may hear any claim against [the] defendant . . . .” (emphasis omitted)).

        District of Columbia courts have interpreted the District’s service of process laws as

conferring general jurisdiction over a foreign corporation “doing business” in the District, D.C.

Code § 13-334(a), i.e., “a foreign corporation which carries on a consistent pattern of regular

business activity within the jurisdiction.” AMAF Int’l Corp. v. Ralston Purina Co., 428 A.2d 849,

850 (D.C. 1981). Section 13-334(a)’s jurisdictional scope is generally “co-extensive with the




                                                   3
reach of constitutional due process.” Erwin-Simpson v. AirAsia Berhad, 985 F.3d 883, 889 (D.C.

Cir. 2021) (citation omitted). To be consistent with due process, “only a limited set of affiliations

with a forum will render a defendant amenable to general jurisdiction in [the] State.” Bristol-

Myers Squibb, 137 S. Ct. at 1780 (cleaned up). For a corporation, the “place of incorporation and

principal place of business are paradigm bases for general jurisdiction.” Daimler AG v. Bauman,

571 U.S. 117, 137 (2014) (cleaned up). Here, neither defendant falls into those paradigm cases:

Triple Canopy is incorporated in Illinois, Constellis is incorporated in Delaware, and both

companies are headquartered in Virginia—near, but not in, the District of Columbia. See Compl.

¶¶ 23, 97; see also Dkt. 9-2.

       The plaintiffs assert that the defendants are nonetheless subject to jurisdiction because,

according to them, the defendants are “at home” in the District. Opp’n at 1. The Supreme Court

has left open the “possibility that in an exceptional case, a corporation’s operations in a forum

other than its formal place of incorporation or principal place of business may be so substantial

and of such a nature as to render the corporation at home in that State.” Daimler, 571 U.S. at 139

n.19 (citation omitted). For such an exceptional case, however, it would not be enough for a

corporation’s contacts with the forum to be “continuous and systematic”; rather, they would have

to be “so continuous and systematic as to render [the corporation] essentially at home in the forum

State.” Id. at 139 (cleaned up).

       The plaintiffs have not met their burden to show that this is such an “exceptional” case. In

large part, they suggest that the defendants are amenable to jurisdiction in the District because of

their substantial contracts with the federal government, which the plaintiffs say account for 90%

of the defendants’ revenue. See Opp’n at 3. But even assuming that extensive contracting with an

out-of-state counterparty could generally be sufficient to make a defendant “at home” in the




                                                 4
counterparty’s state, applicable caselaw precludes such a conclusion here. Under the “government

contacts” exception, “entry into the District of Columbia by nonresidents for the purpose of

contacting federal governmental agencies is not a basis for the assertion of in personam

jurisdiction.” Envtl. Res. Int’l, Inc. v. Lockwood Green Engs., Inc., 355 A.2d 808, 813 (D.C. 1976).

The government contacts rule thus bars the exercise of general personal jurisdiction over these

defendants based solely on their status as repeat government contractors.

        The plaintiffs’ response—that the government “contacts” exception does not protect

against considering government “contracts,” Opp’n at 6–7—is unpersuasive. The plaintiffs cite

no authority in support of this proposition, but there is indeed “ongoing confusion” with respect to

the scope and origin of the government contacts rule. Akhmetshin v. Browder, 275 A.3d 290, 294

(D.C. 2022). “This Court,” however, “has consistently held that government contracting activities

fall within the scope of the government contacts rule.” Robo-Team NA, Inc. v. Endeavor Robotics,

313 F. Supp. 3d 19, 25 (D.D.C. 2018); see Alkanani v. Aegis Def. Servs., LLC, 976 F. Supp. 2d 13,

25 (D.D.C. 2014) (collecting cases). In the general-jurisdiction context, the case for applying the

rule to protect a government contractor from D.C. jurisdiction over any claim against it, no matter

its connection to the District, is particularly strong. Although regularly applied to the D.C. long-

arm statute, the government contacts principle “predates” it, “originating as a way of determining

what it meant to be ‘doing business’ in the District within the meaning of the service-of-process

statute”—which in turn governs the District’s general jurisdiction over foreign corporations.

Akhmetshin, 275 A.3d at 292; see also Alkanani, 976 F. Supp. 2d at 29–31. The longstanding

rationale for the rule is that if an entity’s “sole contact with the District consists of dealing with a

federal instrumentality,” subjecting it to jurisdiction in D.C. courts risks “convert[ing] the District

of Columbia into a national judicial forum.” Envtl. Res. Int’l, 355 A.2d at 813. To exercise general




                                                   5
jurisdiction here would do just that for many business entities that primarily work in federal

government contracting.

        The plaintiffs’ remaining arguments are likewise unavailing. First, that the defendants’

“home offices are approximately ten miles from the District of Columbia and this Court” is not

relevant to the analysis. Opp’n at 3; see also Compl. ¶ 22 (highlighting headquarters “in the D.C.

metro area”). That fact may indeed be “relevant for purposes of venue and convenience,” Opp’n

at 3, but limits on personal jurisdiction guard against more than the “practical problems resulting

from litigating in the forum”; rather, they restrict the “coercive power of a State” based on

“territorial limitations,” Bristol-Myers Squibb, 137 S. Ct. at 1780. Virginia borders the District of

Columbia, but it is not a part of it, and the defendants “cannot be regarded as ‘at home’ in the

District simply because [their] headquarters are nearby in Virginia and [they] conduct[] business

activity in the District.” Cockrum v. Donald J. Trump for President, Inc., 319 F. Supp. 3d 158,

174 (D.D.C. 2018).

        Second, it also does not matter that the defendants have been named defendants in unrelated

litigation in this district in the past. The plaintiffs cite only a single case in which the defendants

were subject to specific personal jurisdiction for a claim under the D.C. Human Rights Act arising

from events in the District. Opp’n at 4 (citing Martinez v. Constellis/Triple Canopy, 20-cv-153

(D.D.C.)). That is neither direct precedent holding that the defendants are amenable to general

jurisdiction in D.C. nor indirect evidence that they are in fact “at home” here. Cf. Doe I v. Apple

Inc., 19-cv-3737, 2021 WL 5774224, at *9 (D.D.C. Nov. 2, 2021) (explaining that whether a

defendant has itself “brought some lawsuits in the District of Columbia” or is “subject to a consent

decree in a D.C. court . . . does nothing to inform the Court whether [it] is subject to general

personal jurisdiction” in the District).




                                                  6
       Finally, the plaintiffs ask in a single sentence, at the conclusion of their opposition, for “a

limited jurisdictional discovery order.” Opp’n at 8. There is no basis to grant jurisdictional

discovery. The plaintiffs have not made the requisite “detailed showing of what discovery [they]

wish[] to conduct or what results [they] think[] such discovery would produce” that might establish

jurisdiction. NBC-USA Hous., Inc., Twenty-Six v. Donovan, 774 F. Supp. 2d 277, 295 (D.D.C.

2011) (citation omitted). The Court will accordingly deny the plaintiffs’ cursory request for

jurisdictional discovery.

                                         CONCLUSION

       For the foregoing reasons, the Court grants the defendants’ motion to dismiss. A separate

order consistent with this decision accompanies this memorandum opinion.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
                                                              United States District Judge
December 1, 2022




                                                 7